Citation Nr: 0634800	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-40 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

Entitlement to Dependency and Indemnity Compensation based on 
service connection for the cause of the veteran's death.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in December 2003, served on active duty 
from July 1956 to July 1960.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the RO.  


FINDINGS OF FACT

1.  The veteran died in December 2003 as the result of an 
acute myocardial infarction.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran did not manifest complaints or findings 
referable to a cardiovascular disorder until many years 
thereafter.  

4.  The fatal heart disorder is not shown to be due to any 
event or incident of the veteran's period of active duty.  

5.  A service-connected disability is not shown to have 
caused or materially contributed in producing or accelerating 
the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's heart disability manifested by an acute 
myocardial infarction was not due to disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim for 
Dependency and Indemnity Compensation.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In a May 2004 letter, the RO informed the appellant that in 
order to establish entitlement to Dependency and Indemnity 
Compensation, the evidence had to show the following: 1) that 
the veteran died while on active duty; or 2) that the veteran 
died from a service-related disease or injury; or 3) that the 
veteran died from an injury or disease not related to 
service, but had been totally disabled due to a service- 
related disease or injury for at least ten years immediately 
before his death; or 4) that the veteran had been totally 
disabled due to a service-related disease or injury since his 
release from active duty, if he was released at least five 
years before his death; or 5) that the veteran had been 
totally disabled due to a service-related disease or injury 
since his release from active duty, for at least one year 
before his death, if the veteran had been a prisoner of war 
and had died after September 30, 1999.  

The RO notified the appellant and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the appellant's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the appellant needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the need 
to furnish VA any other information or evidence in the 
appellant's possession that pertained to her claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for Dependency and Indemnity Compensation was not sent to the 
appellant until after the RO's decision in April 2004.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text of 
the applicable regulations, as well as the criteria for 
service connection for a particular disability.  

Moreover, in an April 2004 notice of the decision and the SOC 
and SSOC notified the appellant and her representative of the 
evidence which had been obtained in support of the appeal.  

Following such notice, the RO granted the appellant 
additional time to develop the record; and thereafter, the RO 
readjudicated the appeal.  Thus, there is no prejudice to the 
appellant due to any defect in the timing of the notice.  See 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).   

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case.  Where, as here, no disability rating or 
effective date is assigned when service connection is denied.  

Despite the inadequate notice provided to the appellant on 
the degree of disability and effective date elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claim.  It appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support her claim.  

Indeed, in July 2004, the RO requested the veteran's service 
medical and dental records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  However, the 
NPRC replied that the veteran's records had been destroyed in 
a fire at the facility in 1973.  That response essentially 
confirmed the results of a 1991 effort by the NPRC to 
reconstruct the veteran's records.  

In December 2004, the RO requested that the appellant supply 
any of the veteran's service medical records in her 
possession.  The RO also requested additional information to 
assist in locating those records.  

Later in December 2004, however, the appellant certified that 
all documents, including service records and medical 
documents had been delivered to VA and that she had no other 
documents to submit.  Therefore, she requested a ruling on 
her appeal.  

In her substantive appeal (VA Form 9), received in November 
2004, the appellant requested a hearing at the RO before a 
member of the Board.  However, in January 2005, she withdrew 
that request in writing.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with her claim for Dependency and 
Indemnity Compensation.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the appellant in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

The death certificate shows that the veteran died at as the 
result of an acute myocardial infarction in December 2003.  

The appellant contends veteran had a high-stress job in 
service which contributed to his fatal heart problems, 
including hypertension.  

Dependency and Indemnity Compensation is a monthly payment 
made by VA to a surviving spouse, child, or parent of the 
veteran, because of the service-connected death of the 
veteran.  38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 
(2006).  

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as cardiovascular disease 
including hypertension, service connection may be presumed 
when such disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The only medical records on file are those from St. Joseph's 
Hospital and Health Care Center and Christus St. Joseph 
Health Care System.  They show that the veteran's cardiac 
disease, primarily diagnosed as angina and a transient 
ischemic attack, was first manifested in May 1996 by chest 
pain.  

Although they disclose a history of hypertension, there is no 
information relating the onset of the condition to service.  

As such, the medical record provides no basis for relating 
the clinical onset of the veteran's cardiovascular disease to 
the time that he was in service or first year thereafter.  In 
this regard, the appellant has informed VA that she has no 
additional documentation to submit in support of her claim.  

The appellant also has not submitted any competent evidence 
to support her assertions that the fatal heart disease was 
due to stress experienced by the veteran in service or the 
result of any other event or incident of his period of active 
service.  

Thus, the only evidence in support of the claim come from the 
appellant.  As a lay person, however, she is only qualified 
to report on matters which are capable of lay observation.  
However, she is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the appellant's opinion, without more, cannot be 
considered competent evidence that would serve to establish 
service connection in this case.  As noted, she has indicated 
that there are no other medical records available to support 
her claim.  

Absent competent nexus evidence linking the veteran's death 
due to heart disease to service, service connection for the 
cause of the veteran's death is not warranted.  


ORDER

Dependency and Indemnity Compensation based on service 
connection for the cause of the veteran's death is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


